DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/21/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 19-44 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claims 19-28, the cited prior art of record does not teach or suggest an method over other claim features “assembling a horn antenna section coupled to the waveguide antenna feed section and comprising a second plurality of wires and a second plurality of biased hinges coupling the second plurality of wires together to be self-biased to move between the collapsed stored configuration and the extended deployed configuration; and covering the waveguide antenna feed section and the horn antenna section with a flexible electrically conductive layer.” as recited in claim 19.
In regards to claims 29-38, the cited prior art of record does not teach or suggest an method over other claim features “assembling a horn antenna section coupled to the waveguide antenna feed section and comprising a second plurality of wires and a second plurality of biased hinges coupling the second plurality of wires together to be self-biased to move between the collapsed stored configuration and the extended deployed configuration; and assembling an electrically conductive layer to the waveguide antenna feed section and the horn antenna section.” as recited in claim 29.
In regards to claims 39-44, the cited prior art of record does not teach or suggest an method over other claim features “assembling a horn antenna section coupled to the waveguide antenna feed section and comprising a second plurality of wires and a second plurality of biased hinges coupling the second plurality of wires together to be self-biased to move between the collapsed stored configuration and the extended deployed configuration.” as recited in claim 39.
The claim in the application are deemed to be directed to an nonobvious improvement over the
prior art Fenn et al [US 2020/0295469 A1] who teaches An inflatable antenna is disclosed herein that is capable of being deployed in space and other suitable environments and configured to improve RF performance and mechanical stability. Related methods for manufacturing and deploying such inflatable antennas are also described. The inflatable antenna can be configured to form a Gregorian dual reflector confocal parabolic antenna system when inflated. Various antenna structures, mechanisms, and manufacturing and deployment techniques are also disclosed herein that improve the precision and accuracy of RF reflective surfaces of the primary and secondary reflectors, confocal alignment of the primary and secondary reflectors, mechanical stability, and/or to improve the range of RF operation. The inflatable antenna can be manufactured and deployed with less complexity and more precision than existing inflatable antennas.
The primary reason of allowance of the claims is improvement with assembling a horn antenna section coupled to the waveguide antenna feed section and comprising a second plurality of wires and a second plurality of biased hinges coupling the second plurality of wires together to be self-biased to move between the collapsed stored configuration and the extended deployed configuration; and covering the waveguide antenna feed section and the horn antenna section with a flexible electrically conductive layer.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177. The examiner can normally be reached M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844